 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    AMANDA T. AGHABI,                                     Case No. 2:18-cv-02348-RFB-CWH
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    EXPERIAN INFORMATION SOLUTIONS,
      INC.,
10
                             Defendant.
11

12
            On April 29, 2019, plaintiff notified the court of a settlement with defendant Experian
13
     Information Solutions, Inc. (Notice (ECF No. 21).) The court then ordered the parties to file a
14
     stipulated dismissal or joint status report by June 30, 2019. (Min. Order (ECF No. 22).) To
15
     date, the parties have not submitted a stipulated dismissal nor a joint status report.
16
            IT IS THEREFORE ORDERED that the parties must file a stipulated dismissal or joint
17
     status report within 30 days from the date of this order. Failure to comply with this order will
18
     result in the issuance of an order to show cause.
19
            DATED: July 29, 2019
20

21

22
                                                            C.W. HOFFMAN, JR.
23                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
